ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On February 22, 2002, James F. Stephens submitted his Resignation Affidavit pursuant to Ind. Admission and Discipline Rule 23(17) and in the wake of a pending investigation by the Disciplinary Commission.
And this Court, being duly advised, now finds that the Resignation Affidavit meets the necessary elements of Admis.Disce.R. 23(17) and that the resignation should be accepted.
IT IS, THEREFORE, ORDERED that the resignation of James F. Stephens is accepted. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is direct*638ed to strike his name from the Roll of Attorneys. He must comply with the provisions of Admis.Dise.R. 28(4) to become eligible for reinstatement.
The Clerk of this Court is directed to give notice of this action pursuant to Ad-mis.Disc.R. 28(8)(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Circuit, to the clerks of each of the U.S. District Courts in this state, and to the clerks of the United States Bankruptey Courts in this state the respondent's last known address as reflected in the records of the Clerk.
All Justices concur.